Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pre-processing unit; processing unit; sensor control unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dripps et al. (US 2013/172767 (provided in the IDS)) and in view of Al-Ali (US 2004/0181133 (provided in the IDS)). 

3.	Addressing claim 1, Dripps discloses an optical vital signs sensor  configured to measure or determine vital signs of a user, the optical vital signs sensor comprising (see Figs. 1-3; [0015] and [0019]):
a photoplethysmographic (PPG) sensor having a light source configured to generate light which is directed towards a skin of the user and a photo detector unit configured to detect light, wherein said light being indicative of a reflection of light emitted in or from the skin of the user (see Fig. 2; elements 18, 40, 44 and 46);
wherein an output signal of the PPG sensor has a sampling rate, an amplitude, a number of pulses per sample and a duty-cycle (see Fig. 4, [0036], [0044], [0049]); 
a pre-processing unit coupled to an output of the PPG sensor and being configured to convert an output signal from the PPG sensor having a first sample frequency and a first number of pulses per sample into an output signal having a second sample frequency and a second number of pulses per sample in order to neutralize or equalize any changes in sample frequency or the number of pulses per sample (see Fig. 3 and [0045-0049]; elements 310 and 312; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that reshaping the signal for transmission, multiplexing the signal, modulating the signal onto carrier signals, compressing the signal, downsampling, encoding the signal change the frequency and number of pulses per sample);
a processing unit coupled to the pre-processing unit and being configured to execute at least one processing algorithm for generating an output based on an output signal of the pre- processing unit and a sensor control unit coupled to the processing unit and configured to control an operation of the PPG sensor by adapting the sampling rate (SR) and/or the number (n) of pulses per sample (see Figs. 1-3, [0036], [0043-0049] and [0050-0052]; elements 12 and 14; receive as streaming or 5 second sampling rate; the line come into the processor 314 is the input from the pre-processor 312; execute a processing algorithm and get an output as the line coming out the processor and post-processor; also output 318).

Dripps discloses outputs could be use as input (see [0053]). However, Dripps does not explicitly disclose generating a control output and configured to control an operation of the sensor by adapting the sampling rate (SR) and/or the number (n) of pulses per sample based on the control output of the processing unit. In the same field of endeavor, Al Ali explicitly discloses generating a control output and configured to control an operation of the sensor by adapting the sampling rate (SR) and/or the number (n) of pulses per sample based on the control output of the processing unit (see Figs. 3-4 and [0032]; the control output is line 344 coming out of the post processor 430 (processor unit); this goes into the control engine to control the operation of the sensor control unit (sensor interface); the sampling controller adapting the sampling rate base on the output of post processor 430). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dripps to have a control output to control the operation of the sensor control unit as taught by Al-Ali because this allow for control of power consumption (see [0043] and abstract).

4.	Addressing claim 2, Dripps discloses:
regarding claim 2, wherein the pre-processing unit comprises a scaler which receives a number of pulses per sample from the sensor control unit and which is configured to multiply the output signal of the PPG sensor by a factor inversely proportional to the number n of pulses in a sample, and a down sampler which adapts the sampling rate of the output signal of the PPG sensor to a desired sampling rate (SR) which the down sampler receives from the sensor control unit (see [0015] and [0047]; PPG is a scale version therefore the pre-processing unit implicitly include a scaler; down scaling and sampling is well-known in the art; scale by multiply factor inversely proportional to the number of n of pulses in a sample is just a scale down or fractional scale; scale up or down is a designer choice that only require routine skill in the art to obtain and analyze a specific part of the signal). Also see the prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the section below.

Addressing claim 4, Al-Ali discloses wherein the sensor control unit is further configured to control the operation of the PPG sensor by adapting an output power of the light source and/or a receiver gain of the PPG sensor (see [0031], [0043] and [0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dripps to have wherein the sensor control unit is configured to control the operation of the PPG sensor by adapting an output power of the light source and/or a receiver gain of the PPG sensor as taught by Al-Ali because this allow for control of power consumption (see [0043]). 

5.	Addressing claims 5-6, the sensor perform the method and the sensor has a computer program product therefore claims 5-6 are being rejected for the same reason as claim 1. 
6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dripps et al. (US 2013/172767 (provided in the IDS)), in view of Al-Ali (US 2004/0181133 (provided in the IDS)) and further in view of Orron (US 2018/0279952).

7.	Addressing claim 3, Dripps does not disclose the output of the processing unit at least one signal to noise ratio requirement and wherein the sensor control unit is further configured to determine the sampling rate and/or a number of pulses per sample to achieve the required signal to noise ratio. In the same field of endeavor, Orron discloses the output of the processing unit at least one signal to noise ratio requirement and wherein the sensor control unit is further configured to determine the sampling rate and/or a number of pulses per sample to achieve the required signal to noise ratio (see [0105]; sensor control unit determine or set sampling rate base on the receive SNR from the processing unit of the mobile device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dripps to have the output of the processing unit at least one signal to noise ratio requirement and wherein the sensor control unit is further configured to determine the sampling rate and/or a number of pulses per sample to achieve the required signal to noise ratio as taught by Orron because lower SNR improve signal quality (less noise) and adjust sampling rate to lower SNR. Also see the prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the section below. 



Response to Arguments

Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0077486 (see [0002], [0051], [0059-0061]; scale to normalize signal); US 2018/0160905 (see [0058], [0060] and [0065]; normalization PPG signal by fractional scaling (multiply by inverse proportion)) and US 2017/0249445 (see [0042]; increase sampling rate to reduce noise in signal and increase SNR). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793